DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/04/2021 has been entered. Claims 1, 10, and 20 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, 10, and 20, applicant argues on page 5-6 of the Remarks that, “Yodfat's reusable part 100 is not described to have a capability of identifying or otherwise displaying information about the thing that the reusable part 100 is paired with (i.e., disposable part 200), and thus should not be reasonable construed as a "label."”
In response to the applicant’s argument, examiner respectfully disagrees. Yodfat describes the capabilities of reusable part 100 in fig. 4a and paragraph 91 that, “The identification and/or authentication may be performed upon the attachment of the two parts via an ID tag 222 located at the disposable part and via an ID reader 111 located at the reusable part” Paragraph 110 also describes, “the dispensing unit 10 would become operational after the identification reader 111 identifies the identification tag 222 and the information read by the reader 111 has been validated by the processor” Paragraph 129 describes the notification functionality, “notification of identification and authentication approval or rejection can be generated directly by the patch unit, for example, by the RP, as an audio signal (e.g., via a buzzer) and/or by vibration and/or as a visual signal displayed on a screen located on the RP” Examiner interprets the reusable part to operate with the functionality of a label. Examiner asserts that the combination of Gelbman and Yodfat describes the above limitation.
Regarding claim 1, 10, and 20, applicant argues on page 6-7 of the Remarks that, “There is no indication in Yodfat that the reusable part 100 ("label") can issue/display an alert via the sensors and PCB/electronics without requiring power. One of ordinary skill in the art would understand that power is required to engage with electrical devices such as sensors and PCB/electronics.”
In response to the applicant’s argument, examiner respectfully disagrees. Gelbman describes electronic label that requires no power to operate in fig. 2-3 and paragraph 78 that, “A significant advantage of the electronic label 16 of the present invention is that it is a remotely updateable, remotely alterable, flexible electronic display device that can be formed as part of an item, or it can be used in connection with an item to display selected information. Another advantage of the bi-stable, non-volatile electronic label 16 of the present invention is that it need not employ a power source, or require power to maintain a display of selected indicia on the display assembly 30. The label includes indefinite memory without power. Specifically, the indicia formed by the electronic ink does not require power to maintain the selected indicia.” Gelbman is only lacking issuing an alert based on ID verification. 
Yodfat describes the capabilities of reusable part 100 in fig. 4a and paragraph 95 that, “The reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensor 142 which electrically connected to the PCB/electronics 130. The occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008.” 
Paragraph 129 of Yodfat also describes the notification functionality, “notification of identification and authentication approval or rejection can be generated directly by the patch unit, for example, by the RP, as an audio signal (e.g., via a buzzer) and/or by vibration and/or as a visual signal displayed on a screen located on the RP” Yodfat does not describe that the occlusion sensor requires power to alert a user through display; besides, Yodfat issues alert in multiple ways as described above. Yodfat at best describes in fig. 3 and paragraph 87, “power for activating the identification reader 111 located in the RP may be provided from power supply (e.g. battery) 240 located in the DP.” This is different from “no power require to maintain the image or text” as claimed. Gelbman already describe the functionality of requiring no power to maintain a display selected indicia which applicant is in agreement. It would be within the preview of one of ordinary skill to add a notification means to the function of maintaining a display selected indicia with no power. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of alerting/notifying users by displaying an alert on a screen as taught by Yodfat with the electronic label that does not require power to maintain the selected indicia as disclosed by Gelbman. The motivation to combine the reference of Yodfat is to provide and display a validation mechanism/message to enable/disable operation of the dispensing unit based, at least .
Claim Rejections - 35 USC § 112
Claim 1 recites the limitation "a configuration of the industrial automation module "in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman (US Pub. 20070024551) in view of Yodfat et al (US Pub. 20110118694).
Regarding claim 1, Gelbman discloses:
A method, (refer to fig. 1 and paragraph 43. Describes electronic label 16 can be temporarily or permanently affixed, attached, secured or coupled to the item 12 according to known methods) comprising: 
Receiving electronic label information in a request, (refer to fig. 2-3 and paragraph 51. Describes receiver 36 is configured for receiving the output signal 20A generated by the electronic label 16. Conversely, the transmitter 38 operates in connection with the processor 34 to transmit the output signal 20 that is received by the antenna 22 housed within the electronic label 16. The activator module 18 can be configured to send or receive commands, instructions, software programs, and parameters or variables associated with the pixel address locations of the display, the indicia displayed by the label); 
Displaying the label information at a label, paired to an electronic module to identify the electronic module, (refer to fig. 11 and paragraph 100. Describes the stored information can include a unique label/tag identification number, type of film, date film was manufactured, date film was first placed in the camera, type of camera) when the request invokes a first ID of the label, wherein the label is configurable and capable of providing an image or text without any power required to maintain the image or text, (refer to fig. 2-3, 11 and paragraphs 51, 52, 100, 103, 78. Describes receiver 36 is configured for receiving the output signal 20A generated by the electronic label 16. Conversely, the transmitter 38 operates in connection with the processor 34 to transmit the output signal 20 that is received by the antenna 22 housed within the electronic label 16. The activator module 18 can be configured to send or receive commands, instructions, software programs, and parameters or variables associated with the pixel address locations of the display, the indicia displayed by the label. Para. 52, describes: the activator module 18 can be a stand alone device separate from the label 16, or can be connected, secured, affixed or integrally formed with an item that also is coupled or in communication with the label or with a device normally used in connection with the item. Para. 100, describes: label 16 can be used, attached, secured or affixed to a camera, camera accessories, film container or to the illustrated roll of film 80. The label 16 of the label system 10 can also be used to automatically and reliably alter the information 14 displayed by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element. Para. 103, describes: The activator module can be mounted within a still camera, motion picture camera, disposable camera, cartridge camera, 35 mm camera, SLR camera.  Para. 78, describes: The label includes indefinite memory without power. Specifically, the indicia formed by the electronic ink does not require power to maintain the selected indicia)
Where the label information includes configuration information representative of a configuration of the industrial automation module, (refer to fig. 2, 11 and paragraphs 71, 100, 103. Describes The activator module 18 can be configured to transmit commands, instructions, software programs, and parameters or variables associated with the pixel address locations of the display, the indicia displayed by the label, or instructions for use by the label at a later time, as well as instructions for other functions associated with the operation of the label. Para. 100, describes: The label 16 of the label system 10 can also be used to automatically and reliably alter the information 14 displayed by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element. The stored information can include a unique label/tag identification number, type of film, total number of exposures, remaining number of exposures, A.S.A. speed, date film was manufactured, date film was first placed in the camera, type of camera, date film was removed from the camera. Para. 103, describes: The activator module can be mounted within a still camera, motion picture camera, disposable camera, cartridge camera, 35 mm camera, SLR camera).
Gelbman does not explicitly disclose:
Issuing, by the label, an alert to a user when the first ID of the label invoked by the request does not match an ID of the electronic module to which the label is paired
Yodfat teaches: 
Issuing, by the label, an alert to a user when the first ID of the label invoked by the request does not match an ID of the electronic module to which the label is paired, (refer to fig. 3-5 and paragraphs 95, 109, 110-111, 112. Describes the reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensor 142 which electrically connected to the PCB/electronics 130. The occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008. Para. 109, describes: the data received by the ID reader is transferred to a processor-based device (not shown), included in the electronics 130, that can compare the information stored in the identification tag, and read by the identification reader, with a dedicated validation data stored within a database provided in a storage device (e.g. non volatile memory) which is in communication with the processor. Para. 110, describes: the dispensing unit 10 would become operational after the identification reader 111 identifies the identification tag 222 and the information read by the reader 111 has been validated by the processor. Para. 111, describes: The validation data may be updated. The information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database. Para. 112, describes: If the read data is valid, a notification is provided to the user, shown in step 56. The notification typically includes a conformation about the validation process and data related to the identification marker. The validation results in status change 57 (e.g. changing mode of operation) of the system, to enable/disable function(s) of the system. Refer also to Para. 113, 119)
The two references are analogous art because they both relate with the same field of invention of electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide communication interfaces for authentication of the different parts of the device and incorporate the functionality of notifying users by displaying an alert on a screen as taught by Yodfat with the electronic label that does not require power to maintain the selected indicia as disclosed by Gelbman. The motivation to combine the reference of Yodfat is to provide and display a validation 
Regarding claim 10, Gelbman discloses:
An apparatus, (refer to fig. 3 and paragraph 51. Describes electronic label system 10) comprising: 
An electronic module of an industrial control system, the electronic module being at least one of an input/output module and a communication module, (refer to fig. 2 and paragraph 54. Describes the electronic label 16 of the present invention can be constructed in a variety of different manners for receiving signals from the activator module 18, for processing signals, and for activating a pixel addressable display assembly for displaying selected indicia); and 
A label paired to the electronic module to identify the electronic module, (refer to fig. 2 and paragraphs 52, 100, 103. Describes for example, the activator module 18 can be a stand alone device separate from the label 16, or can be connected, secured, affixed or integrally formed with an item that also is coupled or in communication with the label or with a device normally used in connection with the item. Para. 100, describes: label 16 can be used, attached, secured or affixed to a camera, camera accessories, film container or to the illustrated roll of film 80. The label 16 of the label system 10 can also be used to automatically and reliably alter the information 14 displayed by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element. The stored information can include a unique label/tag identification number, type of film, date film was manufactured, date film was first placed in the camera, type of camera. Para. 103, describes: The activator module can be mounted within a still camera, motion picture camera, disposable camera, cartridge camera, 35 mm camera, SLR camera);
Wherein the electronic module is configured to receive electronic label information in a request, (refer to fig. 2-3 and paragraph 51. Describes receiver 36 is configured for receiving the output signal 20A generated by the electronic label 16. Conversely, the transmitter 38 operates in connection with the processor 34 to transmit the output signal 20 that is received by the antenna 22 housed within the electronic label 16. The activator module 18 can be configured to send or receive commands, instructions, software programs, and parameters or variables associated with the pixel address locations of the display, the indicia displayed by the label) and is configured to cause the information to be displayed at the label when the request invokes a first ID of the label, the label being configurable and capable (i) of providing an image or text without any power required to maintain the image or text, (refer to fig. 2, 20 and paragraphs 51, 100, 78. Describes receiver 36 is configured for receiving the output signal 20A generated by the electronic label 16. Conversely, the transmitter 38 operates in connection with the processor 34 to transmit the output signal 20 that is received by the antenna 22 housed within the electronic label 16. The activator module 18 can be configured to send or receive commands, instructions, software programs, and parameters or variables associated with the pixel address locations of the display, the indicia displayed by the label. Para. 100, describes: label 16 can be used, attached, secured or affixed to a camera, camera accessories, film container or to the illustrated roll of film 80. The label 16 of the label system 10 can also be used to automatically and reliably alter the information 14 displayed by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element. Para. 78, describes: The label includes indefinite memory without power. Specifically, the indicia formed by the electronic ink does not require power to maintain the selected indicia) 
Wherein the electronic label information includes configuration information representative of a configuration of the electronic module, (refer to fig. 2, 11 and paragraphs 71, 100, 103. Describes The activator module 18 can be configured to transmit commands, instructions, software programs, and parameters or variables associated with the pixel address locations of the display, the indicia displayed by the label, or instructions for use by the label at a later time, as well as instructions for other functions associated with the operation of the label. Para. 100, describes: The label 16 of the label system 10 can also be used to automatically and reliably alter the information 14 displayed by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element. The stored information can include a unique label/tag identification number, type of film, total number of exposures, remaining number of exposures, A.S.A. speed, date film was manufactured, date film was first placed in the camera, type of camera, date film was removed from the camera. Para. 103, describes: The activator module can be mounted within a still camera, motion picture camera, disposable camera, cartridge camera, 35 mm camera, SLR camera).
Gelbman does not explicitly disclose:
(ii) Issuing an alert to a user when the first ID of the label invoked by the request does not match an ID of the electronic module to which the label is paired
Yodfat teaches: 
(ii) Issuing an alert to a user when the first ID of the label invoked by the request does not match an ID of the electronic module to which the label is paired, (refer to fig. 3-5 and paragraphs 95, 109, 110-111, 112. Describes The reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensor 142 which electrically connected to the PCB/electronics 130. The occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008. Para. 109, describes: the data received by the ID reader is transferred to a processor-based device (not shown), included in the electronics 130, that can compare the information stored in the identification tag, and read by the identification reader, with a dedicated validation data stored within a database provided in a storage device (e.g. non volatile memory) which is in communication with the processor. Para. 110, describes: the dispensing unit 10 would become operational after the identification reader 111 identifies the identification tag 222 and the information read by the reader 111 has been validated by the processor. Para. 111, describes: The validation data may be updated. The information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database. Para. 112, describes: If the read data is valid, a notification is provided to the user, shown in step 56. The notification typically includes a conformation about the validation process and data related to the identification marker. The validation results in status change 57 (e.g. changing mode of operation) of the system, to enable/disable function(s) of the system. Refer also to Para. 119)
Regarding claim 10 see the motivation of claim 1.
Regarding claim 20, Gelbman discloses:
A method, (refer to fig. 1 and paragraph 43. Describes electronic label 16 can be temporarily or permanently affixed, attached, secured or coupled to the item 12 according to known methods) comprising: 
Providing a universal module able to be configured to perform one or more function, the universal module being at least one of a universal input/output module and a universal communication module of an industrial control system, (refer to fig. 2 and paragraph 54. Describes the electronic label 16 of the present invention can be constructed in a variety of different manners for receiving signals from the activator module 18, for processing signals, and for activating a pixel addressable display assembly for displaying selected indicia); 
Replacing a module with the universal module within the industrial control system, the module configured to perform at least one function of the one or more function, the universal module assuming a configuration of the module, (refer to fig. 2 and paragraphs 64, 114, 100, 103. Describes the display assembly is reusable, rewritable, non-volatile, bi-stable. Visually, black characters are written in a transparent background by applying heat to selected locations or pixels in the display layer. Para. 114, describes: the label can be configured as a re-usable label that is reprogrammed or instructed to display indicia associated with another passenger's luggage. Para. 100, describes: label 16 can be used, attached, secured or affixed to a camera, camera accessories, film container or to the illustrated roll of film 80. Para. 103, describes: The activator module can be mounted within a still camera, motion picture camera, disposable camera, cartridge camera, 35 mm camera, SLR camera);
Automatically updating a label of the universal module with label information to identify the electronic module, (refer to fig. 11 and paragraph 100. Describes the stored information can include a unique label/tag identification number, type of film, date film was manufactured, date film was first placed in the camera, type of camera) when the request invokes a first ID of the label, the label being configurable and capable of (i) providing an image or text without any fig. 2-3, 11 and paragraphs 51, 52, 100, 103, 78. Describes receiver 36 is configured for receiving the output signal 20A generated by the electronic label 16. Conversely, the transmitter 38 operates in connection with the processor 34 to transmit the output signal 20 that is received by the antenna 22 housed within the electronic label 16. The activator module 18 can be configured to send or receive commands, instructions, software programs, and parameters or variables associated with the pixel address locations of the display, the indicia displayed by the label. Para. 52, describes: the activator module 18 can be a stand alone device separate from the label 16, or can be connected, secured, affixed or integrally formed with an item that also is coupled or in communication with the label or with a device normally used in connection with the item. Para. 100, describes: label 16 can be used, attached, secured or affixed to a camera, camera accessories, film container or to the illustrated roll of film 80. The label 16 of the label system 10 can also be used to automatically and reliably alter the information 14 displayed by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element. Para. 103, describes: The activator module can be mounted within a still camera, motion picture camera, disposable camera, cartridge camera, 35 mm camera, SLR camera. Para. 78, describes: The label includes indefinite memory without power. Specifically, the indicia formed by the electronic ink does not require power to maintain the selected indicia).
Gelbman does not explicitly disclose:
A failed module.
(ii) Issuing an alert to a user when the first ID of the label invoked by the request does not match an ID of the electronic module to which the label is paired
Yodfat teaches: 
A failed module, (refer to fig. 3, 5 and paragraphs 95, 113. Describes the occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008, and/or any other notification mechanisms or modules, such as buzzer or vibrator) that a partial or complete occlusion has occurred and that it is time to replace the disposable part 200. Based on signals provided by the occlusion sensor 140, operation of the dispensing unit 10 may be halted/suspended. Para. 113, describes: If the read data is not valid, a notification is provided 55 to the user. The notification typically acknowledges the user about the false/invalid/non-valid reading/information).
(ii) Issuing an alert to a user when a first ID of the label does not match an ID of the electronic module to which the label is paired, (refer to fig. 3-5 and paragraphs 95, 109, 110-111, 112. Describes The reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensor 142 which electrically connected to the PCB/electronics 130. The occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008. Para. 109, describes: the data received by the ID reader is transferred to a processor-based device (not shown), included in the electronics 130, that can compare the information stored in the identification tag, and read by the identification reader, with a dedicated validation data stored within a database provided in a storage device (e.g. non volatile memory) which is in communication with the processor. Para. 110, describes: the dispensing unit 10 would become operational after the identification reader 111 identifies the identification tag 222 and the information read by the reader 111 has been validated by the processor. Para. 111, describes: The validation data may be updated. The information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database. Para. 112, describes: If the read data is valid, a notification is provided to the user, shown in step 56. The notification typically includes a conformation about the validation process and data related to the identification marker. The validation results in status change 57 (e.g. changing mode of operation) of the system, to enable/disable function(s) of the system. Refer also to Para. 119)
Regarding claim 20 see the motivation of claim 1.
Regarding claim 2
Wherein the step of receiving the electronic label information is made via at least one of a wired connection and a wireless connection, (refer to fig. 2 and paragraph 45. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link).
Regarding claim 3, Gelbman discloses:
Wherein the label information further includes a wiring diagram of the industrial automation module, (refer to fig. 2, 20 and paragraphs 43, 100, 138. Describes electronic label 16 displays information, generally as human or machine readable indicia 14, in order to display information related to the item 12 or any other predefined or selected information. Para. 100, describes: The label 16 of the label system 10 can also be used to automatically and reliably alter the information 14 displayed by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element. The stored information can include a unique label/tag identification number, type of film, total number of exposures, remaining number of exposures, A.S.A. speed, date film was manufactured, date film was first placed in the camera, type of camera, date film was removed from the camera, date of processing, location of processing, encrypting software, security codes, and anti-counterfeit software).
Gelbman does not explicitly disclose:
A wiring diagram
It would have been obvious to one having ordinary skill in the art at the time the invention was made to display wiring diagram of an item, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 5, Gelbman discloses:
Receiving a request having a second ID, (refer to fig. 13, 16-19 and paragraph 109. Describes all menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated); and 
Comparing the second ID to the first ID, (refer to fig. 16-19 and paragraph 123. Describes the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal); 
Wherein when the second ID matches the first ID, reprogramming the label with the label information in the request, (refer to fig. 13, 16-19 and paragraphs 109, 124. Describes the menu 94 can be updated via the on-board label electronics, or by an activator module mounted in the restaurant, or held by the waiter or other employee. For example, if the activator is mounted by a cash register or hostess table, several menus 94 can be updated at one time by the activator. If the entire restaurant is covered by one or more fixed activators, the menu 94 can be updated at any time. Para. 124, describes: the electronic label 16 may be affixed to or integrally formed with an envelope. The label may display information such as the address of the recipient or the sender and the postage paid. The label may be updated to provide new information and re-used for a new shipment).
Gelbman does explicitly disclose:
Comparing the second ID to the first ID
Yodfat teaches:
Comparing the second ID to the first ID, (refer to fig. 5 and paragraph 111. Describes the information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database)
Regarding claims 7 and 16, Gelbman discloses:
Wherein the label comprises a display that renders images using e-ink, (refer to fig. 5 and paragraph 58. Describes a suitable material for the electronic ink imaging layer 42 includes electronic ink disposed on a suitable support structure, such as on or between one or more electrodes. The term "electronic ink" as used herein is intended to include any suitable bi-stable, non-volatile material).
Regarding claim 8
Wherein the rendered image comprises product technical support, (refer to fig. 2, 15 and paragraph 46. Describes the storage element 28 can also store lot number, expiration date, manufacturing date, manufacturer, identifier of manufacturing plant as well as other related data consistent with the intended use of the label).
Regarding claim 9, Gelbman discloses:
Wherein the display is configured to render images in color, (refer to fig. 2 and paragraph 47. Describes the information can be displayed by the display assembly 30 in any appropriate font color)
Regarding claim 11, Gelbman discloses:
Wherein the electronic module receives the electronic label information via a wired connection, (refer to fig. 2 and paragraph 45. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link).
Regarding claim 12, Gelbman discloses:
Where the electronic module receives the electronic label information via a wireless connection, (refer to fig. 2 and paragraph 45. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link
Regarding claim 14, Gelbman discloses:
Wherein the electronic module is further configured to receive a request having a second ID (refer to fig. 13, 16-19 and paragraph 109. Describes all menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated) and compare the second ID to the first ID, (refer to fig. 16-19 and paragraph 123. Describes the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal) wherein when the second ID matches the first ID, the electronic module being configured to reprogram the label with the label information in the request, (refer to fig. 13, 16-19 and paragraph 109. Describes the menu 94 can be updated via the on-board label electronics, or by an activator module mounted in the restaurant, or held by the waiter or other employee. For example, if the activator is mounted by a cash register or hostess table, several menus 94 can be updated at one time by the activator. If the entire restaurant is covered by one or more fixed activators, the menu 94 can be updated at any time).
Gelbman does explicitly disclose:
Comparing the second ID to the first ID
Yodfat teaches:
Comparing the second ID to the first ID, (refer to fig. 5 and paragraph 111. Describes the information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database)
Regarding claim 17, Gelbman discloses:
Receiving updated electronic label information, (refer to fig. 2, 20 and paragraph 138. Describes the label can be adapted to automatically and reliably alter or update the information shown by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element of the label. The stored information can include a unique label/tag identification number, type of organizer, manufacturer name, encrypting software, security codes, and anti-counterfeit software, and the like); 
Displaying the updated electronic label information at the label automatically without user intervention, (refer to fig. 2, 20 and paragraph 138. Describes the label can be adapted to automatically and reliably alter or update the information shown by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element of the label).
Regarding claim 18
Wherein the industrial automation module comprises an input/output module having one or more input/output channel, each input/output channel having a channel configuration, (refer to fig. 2, 20 and paragraphs 45, 131. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link. Para. 131, describes: The label can also be used with an activator module that is integrally formed as part of a device sized and dimensioned for receiving or communicating with the item); and 
Wherein the configuration information includes the channel configuration for each input/output channel, (refer to fig. 2 and paragraph 46. Describes the activator module 18 generates an output signal, designated as radio wave signal 20, that is received by the electronic label 16. Those of ordinary skill will readily recognize that the activator module 18 can generate any suitable output signal 20 at any suitable selected frequency. Consequently, the activator module 18 can operate as a number of different types of signal radiators depending upon the label's intended use).
Regarding claim 19, Gelbman discloses:
Wherein the industrial automation module comprises a communications module supporting one or more communications protocols, each communications protocol having a channel configuration, (refer to fig. 2, 20 and paragraphs 45, 131. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link. Para. 131, describes: The label can also be used with an activator module that is integrally formed as part of a device sized and dimensioned for receiving or communicating with the item); and 
Wherein the configuration information includes the one or more communications protocols supported by the communications module, (refer to fig. 2 and paragraph 46. Describes the activator module 18 generates an output signal, designated as radio wave signal 20, that is received by the electronic label 16. Those of ordinary skill will readily recognize that the activator module 18 can generate any suitable output signal 20 at any suitable selected frequency. Consequently, the activator module 18 can operate as a number of different types of signal radiators depending upon the label's intended use).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/18/2021